REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 5, 10 all comprise (or are significantly similar to), among other things, receiving an installation plan for the network, which installation plan comprises a physical location descriptor for devices of the network, wherein each device is characterised by a device identifier; issuing broadcast commends for a predetermine time to each device to broadcast data packets to other devices; accumulating, during the predetermine time by each device, network descriptive information based on communication information related to data packets exchanged between the devices, wherein the network descriptive information identifies neighboring devices for each device of the network and includes one or more of a list of sending/receiving device port identifiers, forwarding tables, connectivity tables, traceroute time results, and ping time results; analysing the accumulated network descriptive information from each device to deduce a network topology of the entire network by estimating distances between each device using the network descriptive information; allocating a physical location descriptor to each device identifier in the network topology by comparing the network topology to the installation plan, by pairing a device identifier with a physical location descriptor by deduction; grouping devices based on their physical locations or function, commissioning the network by providing the device identifiers, physical location descriptors and groups to a control system to control a device. The remaining dependent claims further limit the invention. 

Examiner directs the record to the concerns in the Non-Final of this application as well as the Notice of Allowance in parent Application 13/880071. The sole rejection made in this Patent 10,366,048. Applicant filed a terminal disclaimer on 5/24/2021 which moots that rejection. All claims are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449